Citation Nr: 0819861	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  96-26 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a somatoform 
disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active service from June 4 to August 1, 
1986, and from September 1990 to January 1992, including 
service in Southwest Asia from October 1990 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the July 1995 decision, the RO denied 
service connection for a somatization disorder with fatigue 
and dizziness due to undiagnosed illness and service 
connection for joint stiffness due to undiagnosed illness.  
The veteran perfected an appeal.

In June 1998, service connection was granted for an 
undiagnosed illness manifested by joint arthralgia and an 
undiagnosed illness manifested by fatigue and insomnia.  This 
is considered a full grant of the benefits sought on appeal 
concerning these issues. 

In a June 1998 supplemental statement of the case (SSOC), the 
RO recharacterized the issues on appeal as service connection 
for a somatoform disorder and service connection for an 
undiagnosed illness manifested by dizziness.  Additional 
issues (i.e., service connection for an undiagnosed illness 
manifested by stress and service connection for an 
undiagnosed illness manifested by a popping sensation in the 
left side of the head accompanied by nausea, dizziness, and a 
painful vibrating sensation after loud noises) were also 
included in the SSOC; however these issues are not on appeal 
before the Board.  See 38 C.F.R. § 20.200 (2007).  The 
Oakland, California, RO currently has jurisdiction over the 
case.

In April 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 




FINDINGS OF FACT

1. The veteran's symptoms of dizziness are attributed by 
competent medical opinion to the diagnosed illness of 
migraines.  

2.  The veteran's diagnosed somatoform disorder has not been 
related to his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection to a disorder 
characterized by dizziness, claimed as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2007).  

2.  The criteria for service connection for a somatoform 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial rating decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in November 2001, April 2004, January 2007, 
and March 2007, that collectively fully addressed all four 
notice elements.  The letters informed her of what evidence 
was required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  

With respect to the Dingess requirements, in a March 2008 
supplemental statement of the case, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  The veteran was not provided with a separate letter 
containing notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has been examined on several 
occasions.  She was scheduled for an examination in January 
2008, and she did not report.  Evidence that could have been 
obtained from that examination could have been material to 
the claim.  See 38 C.F.R. § 3.655(b); See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service treatment records and VA 
outpatient treatment records.   In addition, the veteran was 
examined by VA.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317.  The veteran qualifies as a Persian Gulf veteran as 
his DD Form 214 shows that he served in Southwest Asia from 
October 1990 to December 1991.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  These changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi- symptom illness include: fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Dizziness Disorder

The veteran claims that she developed a dizziness disorder as 
a result of her service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran's service treatment records show that in June 
1991, the veteran complained of abdominal cramps, and 
diarrhea, as well as headaches and dizziness.  Viral syndrome 
was diagnosed.  In June 1992, she reported a history of 
dizziness secondary to her pregnancy with no further 
problems.  In December 1992, the veteran was treated at a VA 
facility for a complaint of memory loss.  She included in her 
complaints dizziness which she stated was related to her 
service in Saudi Arabia.  In March 1993, the veteran 
underwent a VA examination in which she complained of 
dizziness.  Dizziness was also noted on VA examination on 
April 1995.  

The veteran was examined for disability evaluation by VA in 
July 2005.  After reviewing the veteran's history and 
examining her, the examiner reported that the veteran's 
dizziness can be seen not too uncommonly with migraine 
headaches.  In January 2008, the veteran underwent another VA 
neurology examination.  Her claims file was reviewed.  Her 
history was documented and she was examined.  The examiner 
found that the veteran's dizziness was most likely a symptom 
of her migraine headaches, which it was noted is a diagnosed 
condition.  It was reported that her dizziness was also felt 
to be a manifestation or symptom of anxiety/stress.  The 
examiner stated that the veteran did not have a chronic 
disability manifested by dizziness.  It was stated that the 
dizziness is a symptom of a diagnosed disability of migraine 
headaches and part of her anxiety disorder.  A CT scan of the 
head was normal.  The examiner stated that laboratory tests 
were reviewed and that there was no pathology indicated to be 
the cause of the veteran's dizziness.  It was stated that the 
dizziness had its onset in service as part of the veteran's 
migraine headaches.  

While a VA examiner has noted that the veteran's dizziness 
had its onset in service, the dizziness has been noted to be 
a symptom of a disorder for which service connection has 
already been granted, and is therefore not a distinct 
disability for which service connection may be granted on 
either a direct or presumptive basis.  The Court has held 
that a symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Here the underlying disability has 
been service-connected.  There is no basis to find that 
dizziness is disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.");  dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The veteran has been service-connected for 
migraine headaches.  As the veteran's dizziness has been 
found by medical evidence to be a symptom of a diagnosed 
disorder, there is no basis upon which to grant service 
connection for it as due to an undiagnosed illness or on any 
other basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

Somatoform Disorder

With regard to the application of 38 C.F.R. § 3.317, there is 
no competent evidence that the appellant's symptoms are 
related to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  VA examination reports and 
outpatient treatment records have diagnosed the veteran with 
this disorder.  See, e.g., VA March 1993 psychological 
evaluation, VA hospitalization of January 1993, VA outpatient 
records of March 1993, April 1993, September 1993, as well as 
VA examination reports of April 1995, March 1997, January 
1998, and July 2005.  She therefore is not shown to have an 
undiagnosed disorder.  38 C.F.R. § 3.317(a)(2)(i).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  

As to direct service connection for somatoform disorder, the 
veteran's service treatment records do not show any reference 
to somatoform disorder.  On examination in June 1992, the 
veteran denied nervous trouble of any sort.  Somatoform 
disorder has been diagnosed on outpatient treatment records 
and VA examinations as noted above.  The veteran was 
scheduled to report for a VA examination in January 2008; 
however she failed to appear.  This examination was conducted 
as the result of a Board remand to obtain an opinion as to 
the etiology of the veteran's somatoform disorder.  The law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(b).  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he or she cannot passively wait for it in 
circumstances where he or she should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. § 5107(a).  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, she is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

While a somatoform disorder has been diagnosed, there is no 
indication that this disorder was present in service or is 
otherwise related to service.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a somatoform disorder.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


ORDER

Service connection for a somatoform disorder, to include as 
due to undiagnosed illness is denied.  

Service connection for dizziness, to include as due to 
undiagnosed illness is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


